
	
		II
		110th CONGRESS
		1st Session
		S. 2474
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide additional resources and funding to address
		  inspection delays at United States ports of entry on the Southern border, open
		  additional inspection lanes, hire more inspectors, and provide recruitment and
		  retention incentives for United States Customs and Border Protection officers
		  who serve on the Northern and Southern borders.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Port of Entry Personnel and
			 Infrastructure Funding Act of 2007.
		2.DefinitionsIn this Act:
			(1)Northern
			 borderThe term Northern border means the
			 international border between the United States and Canada.
			(2)Port of
			 entryThe term port of entry includes land, air, and
			 sea ports of entry into the United States.
			(3)Southern
			 borderThe term Southern border means the
			 international border between the United States and Mexico.
			3.Customs and
			 border protection personnel
			(a)Staff
			 enhancements for customs officersIn addition to positions
			 authorized as of the date of the enactment of this Act, United States Customs
			 and Border Protection shall hire, train, and assign to duty during fiscal years
			 2009 through 2012—
				(1)2,000 full-time
			 officers to serve on primary inspection lanes at land ports of entry on the
			 Northern border and the Southern border;
				(2)1,000 full-time
			 officers to serve on primary inspection lanes at air and sea ports of entry on
			 the Northern border and the Southern border;
				(3)600 supervisory
			 full-time officers to serve on the Northern border and the Southern border;
			 and
				(4)200 support staff
			 for ports of entry along the Northern border and the Southern border.
				(b)Staff
			 enhancements for customs officers in TexasIn addition to
			 positions authorized on the date of the enactment of this Act, United States
			 Customs and Border Protection shall hire, train, and assign to duty during
			 fiscal years 2009 through 2012—
				(1)750 full-time
			 officers to serve on primary inspection lines at land ports of entry in Texas;
			 and
				(2)500 full-time
			 officers to serve on primary inspection lines at air and sea ports of entry in
			 Texas.
				(c)Waiver of FTE
			 limitationThe Secretary of Homeland Security may waive any
			 limitation on the number of full-time equivalent personnel assigned to the
			 Department of Homeland Security in order to fulfill the requirements under
			 subsections (a) and (b).
			(d)Secure
			 communication and equipmentThe Secretary of Homeland Security
			 shall, subject to the availability of appropriations for such purpose, ensure
			 that all United States Customs and Border Protection agents and officers are
			 equipped with secure 2-way communication and satellite-enabled devices to
			 ensure communication between agents and ports of entry, patrol, and inspection
			 stations, and other Federal, State, local and tribal law enforcement
			 agencies.
			(e)Retention
			 incentives, training, and salaries
				(1)In
			 generalThe Secretary of Homeland Security shall, subject to the
			 availability of appropriations for such purpose, ensure that the requirements
			 under this subsection are met.
				(2)Training
					(A)New
			 hiresAll new United States Customs and Border Protection
			 officers (including new supervisory officers) shall receive initial law
			 enforcement training at the Federal Law Enforcement Center. Such training shall
			 include—
						(i)at
			 least 30 hours of training on immigration and nationality law;
						(ii)language
			 training to ensure proficiency in Spanish and in any other language frequently
			 used by aliens on the Southern border, unless such officers have already
			 demonstrated proficiency in such languages;
						(iii)training on the
			 law and standards governing the use of force in apprehension and detention of
			 aliens; and
						(iv)training on
			 ethics and substance abuse.
						(B)Existing CBP
			 officersAll existing United States Customs and Border Protection
			 officers shall receive annual law enforcement training in a manner, and at such
			 locations, as prescribed by the Commissioner of United States Customs and
			 Border Protection. Such refresher training shall include—
						(i)at
			 least 10 hours on immigration and nationality law, including recent changes
			 through legislative action, litigation, administrative regulations, and policy
			 interpretations of the Department of Homeland Security;
						(ii)refresher
			 training on the law and standards governing the use of force in apprehension
			 and detention of aliens; and
						(iii)training on
			 ethics and substance abuse.
						(3)Recruitment and
			 retention bonusesTo the extent necessary to retain qualified
			 United States Customs and Border Protection port of entry officers and border
			 patrol agents, the Secretary may pay recruitment incentives that are not less
			 than $5,000 and not more than $10,000.
				(4)Special rules
			 for incentive payments
					(A)In
			 generalAny recruitment incentive payment shall be paid to each
			 new employee, in a lump sum, after the employee has entered on duty and
			 completed 6 months of service.
					(B)Retention
			 incentivesA retention incentive payment shall—
						(i)be paid to an
			 employee, in a lump sum, at the end of the fiscal year in which the qualified
			 employee is selected by the Secretary, or a delegate of the Secretary, for
			 receipt of such payment;
						(ii)not be limited
			 solely to work performance, but may be based on criteria such as—
							(I)longevity of
			 service and experience;
							(II)comparative
			 salaries for law enforcement officers in other Federal agencies; and
							(III)costs for
			 replacement and training of a new employee;
							(iii)be contingent
			 upon the selected employee signing an agreement, under penalty of perjury, to
			 remain in Federal service at his or her current location for at least 3
			 years;
						(iv)be subject to
			 reimbursement if the employee fails to complete the required 3 years of Federal
			 service due to voluntary or involuntary separation from service.
						(f)SalariesSection
			 101(b) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8
			 U.S.C. 1711(b)) is amended to read as follows:
				
					(b)Authorization
				of appropriations for CBP employeesThere are authorized to be
				appropriated to United States Customs and Border Protection such sums as may be
				necessary to increase, beginning January 1, 2008, the annual rate of basic pay
				for United States Customs and Border Protection employees who have completed at
				least 1 year of service—
						(1)to the annual
				rate of basic pay payable for positions at GS–12 of the General Schedule under
				subchapter III of chapter 53 of title 5, United States Code, for officers and
				agents who have been paid at the annual rate of basic pay payable for a
				position at GS–5, GS–6, GS–7, GS–8, or GS–9 of the General Schedule;
						(2)to the annual
				rate of basic pay payable for positions at GS–12, step 10, GS–13, or GS–14,
				step 1, respectively, of the General Schedule, for supervisory officers and
				supervisory border patrol agents who have been paid at an annual rate of pay
				payable for positions at GS–10, GS–11, or GS–12 of the General Schedule;
				and
						(3)to the annual
				rate of basic pay payable for positions at GS–8, GS–9, or GS–10, respectively,
				of the General Schedule, for assistants who have been paid at an annual rate of
				pay payable for positions at GS–5, GS–6, or GS–7 of the General
				Schedule.
						.
			4.Ports of entry
			 infrastructure
			(a)In
			 generalThe Secretary of Homeland Security may—
				(1)construct
			 additional ports of entry along the Northern border and the Southern border;
			 and
				(2)determine the
			 location for new ports of entry, except as provided under subsection
			 (c).
				(b)ConsultationThe
			 Secretary of Homeland Security may designate locations for new ports of entry
			 after consultation with the Secretary of Interior, the Secretary of
			 Agriculture, appropriate representatives of States, local governments, and
			 Indian tribes, and property owners in the United States. Such consultations
			 shall be designed to minimize the impact of the new ports of entry on the
			 environment, culture, commerce, and quality of life for the communities and
			 residents located near the proposed sites at which the such ports of entry will
			 be constructed.
			(c)Expansion of
			 Texas ports of entry
				(1)Eagle
			 passThe Secretary shall expand the vehicle, cargo, and
			 pedestrian inspection lanes at the Eagle Pass, Texas port of entry by 6
			 additional primary and secondary inspection lanes by the end of fiscal year
			 2012.
				(2)LaredoThe
			 Secretary shall expand the vehicle, cargo, and pedestrian inspection lanes at
			 the Laredo, Texas port of entry by 6 additional primary and secondary
			 inspection lanes by the end of fiscal year 2012.
				5.Exemption from
			 the Administrative Procedures Act and the Paperwork Reduction Act
			(a)Administrative
			 Procedures ActChapter 5 of title 5, United States Code (commonly
			 known as the Administrative Procedure Act), and any other law
			 relating to rulemaking, information collection, or publication in the Federal
			 Register, shall not apply to any action to implement this Act, and the
			 amendments made by this Act, to the extent the Secretary of Homeland Security,
			 the Secretary of State, the Attorney General, or the Secretary of Labor
			 determines that compliance with any such requirement would impede the
			 expeditious implementation of this Act or the amendments made by this
			 Act.
			(b)Paperwork
			 Reduction ActChapter 35 of title 44, United States Code
			 (commonly known as the Paperwork Reduction Act), shall not apply
			 to any action to implement this Act or the amendments made by this Act to the
			 extent the Secretary of Homeland Security, the Secretary of State, the Attorney
			 General, or the Secretary of Labor determines that compliance with any such
			 requirement would impede the expeditious implementation of such Act or the
			 amendments made by this Act.
			6.Exemption from
			 government contracting and hiring rules
			(a)In
			 generalNotwithstanding any other provision of law, in
			 implementing this Act—
				(1)the competition
			 requirements under section 303 of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 253) shall not apply;
				(2)any executive
			 agency entering into a contract to implement this Act may use noncompetitive
			 procedures in accordance with section 303(c) of such Act;
				(3)the Secretary of
			 Homeland Security may enter into contracts to implement the programs described
			 in this Act in advance of the receipt of any fees imposed on any beneficiary or
			 petitioner for benefits under this Act;
				(4)the Secretary may
			 not collect fees in excess of the amount necessary to defray the costs of the
			 programs described in this Act;
				(5)the Secretary may
			 appoint employees on a term, temporary limited, or part-time basis without
			 regard to—
					(A)the number of
			 such employees;
					(B)the ratio between
			 the number of such employees and the number of permanent full-time employees;
			 and
					(C)the duration of
			 such employees’ employment; and
					(6)nothing in
			 chapter 71 of title 5, United States Code, shall affect the authority of any
			 Department of Homeland Security management official to hire employees under
			 this subsection on a temporary limited or part-time basis.
				(b)Limitations on
			 judicial reviewThe determination of an executive agency under
			 section 303 of the Federal Property and Administrative Services Act (41 U.S.C.
			 253(c)) shall not be subject to challenge by protest to—
				(1)the Government
			 Accountability Office under subchapter V of chapter 35 of title 31, United
			 States Code; or
				(2)the Court of
			 Federal Claims under section 1491 of title 28, United States Code.
				(c)ReportsAny
			 executive agency exercising the authority granted under subsections (a) and (b)
			 shall—
				(1)immediately
			 submit written notification to the Committee on the Judiciary of the Senate and
			 the Committee on the Judiciary of the House of Representatives; and
				(2)submit a
			 quarterly report on the estimated obligations incurred pursuant to the
			 authority granted under subsection (b).
				7.Authority to
			 acquire leaseholdsNotwithstanding any other provision of law,
			 the Secretary of Homeland Security may acquire a leasehold interest in real
			 property, and may provide in a lease entered into under this section for the
			 construction or modification of any facility on the leased property, if the
			 Secretary determines that the acquisition of such interest, and such
			 construction or modification, are necessary to facilitate the implementation of
			 this Act.
		8.Authorization of
			 appropriations
			(a)In
			 generalIn addition to any funds otherwise available, there are
			 authorized to be appropriated—
				(1)such sums as may
			 be necessary for each of the fiscal years 2009 through 2012 to carry out
			 subsections (a) and (b) of section 3;
				(2)$10,000,000 for
			 each of the fiscal years 2009 through 2012 to carry out section 3(d);
				(3)$30,000,000 for
			 each of the fiscal years 2009 through 2012 to carry out section 3(e)(1);
				(4)$10,000,000 for
			 each of the fiscal years 2009 through 2012 to carry out section 3(e)(3);
				(5)such sums as may
			 be necessary to carry out section 3(f) for fiscal year 2008 and for each
			 succeeding fiscal year; and
				(6)$400,000,000 for
			 each of the fiscal years 2008 through 2010 to carry out section 4.
				(b)International
			 agreementsIn addition to any funds otherwise made available,
			 there are authorized to be appropriated $100,000,000 for each of the fiscal
			 years 2009 through 2012 for continued implementation of—
				(1)the Secure Border
			 Initiative, the Western Hemisphere Travel Initiative, and the US–VISIT program
			 on the Northern border and the Southern border; and
				(2)the Customs–Trade
			 Partnership Against Terrorism.
				
